Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 05/13/2022 is acknowledged.
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The method claims do not clearly recite active steps such that the scope and steps of the method are not definite. The claims also use inconsistent tenses (e.g., past, present, future) such that it is not clear which steps are part of the method and when/how they are performed.
Claim 1 does not recite a clear preamble and transition such that the scope of claim 1 is not definite.
It is not definite how claim 2 further limits claim 1 since ‘high-temperature component’ is singular and claim 2 recites that the component is formed in one piece.
The recitations of pyrolysis in claims 7, 8, 15 and 16 are not definite. Claims 7, 15 and 16 recite pyrolysis without referring back to the recitation in claim 1 of pyrolyzing while claim 8 recites “the pyrolysis” such that it appears to be referring back to the recitation in claim 1. However, it is not definite whether the recitations of pyrolysis refer back to the recitation in claim 1 of pyrolyzing.
Claim 11 recites “…preferably short cut fiber…” using the term ‘preferably’ such that it is not definite whether this recitation is optional. It is also not definite what is considered to be “short cut”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170259502 A1 to Chapiro et al. (“Chapiro”) in view of US 20140238974 A1 to Nauditt et al. (“Nauditt”).
Chapiro discloses:
Regarding claim 1, as best understood: a method for producing a high-temperature component, structure corresponding to the claimed dimensionally stable green body of the high-temperature component being formed from a matrix material (e.g., para 286-287), the structure corresponding to the green body being turned into the high-temperature component by pyrolizing the matrix material (e.g., para 286-287), a material mixture of the matrix material with a carbon material being used to form the high-temperature component (e.g., para 286-287), wherein a thermoplastic (e.g., high temperature thermoplastics such as polysulfones, polyimides, or polyaryletherketones, polymer matrix) is used as the matrix material (e.g., para 167 and 286-287), the structure corresponding to the green body being formed by additive manufacturing (e.g., Fig. 1-10c and 41 and para 71, 80-139, 274-279, 301-303);
Regarding claim 2, as best understood: the method according to claim 1, wherein the high-temperature component is formed in one piece (e.g., printed polymer composite part 424) (e.g., Fig. 44 and para 295);
Regarding claim 4, as best understood: the method according to claim 3, wherein the resistance heating element is realized with an electrically non-conductive conductor support (e.g., silicon carbide) accommodating the heating conductor (e.g., para 71, 274-279, 301-303);
Regarding claim 5, as best understood: the method according to claim 4, wherein another material mixture (e.g., multiple matrix composite disclosed in para 71 and 274-279, matrix material disclosed in para 301-303) of the matrix material with a silicon material is used to form the conductor support (e.g., Fig. 41 and para 71, 274-279, 301-303);
Regarding claim 6, as best understood: the method according to claim 5, wherein the structure corresponding to the green body is realized with the material mixture embedded in the other material mixture (e.g., Fig. 41 and para 71, 274-279, 301-303);
Regarding claim 8, as best understood: the method according to claim 5, wherein the pyrolysis converts the material mixture of the heating conductor into carbon and the other material mixture of the conductor support into silicon carbide (e.g., Fig. 41 and para 71, 274-279, 301-303);
Regarding claim 9, as best understood: the method according to claim 5, wherein silicon fibers or silicon particles are used as the silicon material (e.g., Fig. 41 and para 71, 274-279, 301-303);
Regarding claim 10, as best understood: the method according to claim 1, wherein carbon fibers, carbon black, graphite, graphene and/or carbon nanotubes are used as the carbon material (e.g., para 116);
Regarding claim 11, as best understood: the method according to claim 9, wherein the fibers, preferably short cut fibers, are discharged from a nozzle (e.g., nozzle 10) together with the matrix material and are spatially arranged (e.g., Fig. 1-10c and 41 and para 71, 80-139, 274-279, 301-303);
Regarding claim 13, as best understood: the method according to claim 1, wherein the structure corresponding to the green body is formed by fused deposition modeling (FDM) (e.g., para 19 and 278);
Regarding claim 14, as best understood: the method according to claim 1, wherein polyetherimide (PEI), polyether ether ketone (PEEK), polysulfone (PSU) or polyphenylene sulfone (PPSU) is used as the matrix material (e.g., para 167 and 286-287);
Regarding claim 15, as best understood: the method according to claim 1, wherein the high-temperature component is CVD-coated with silicon carbide after pyrolysis (e.g., para 286-294); and
Regarding claim 16, as best understood: the method according to claim 1, wherein a high-temperature treatment of the high-temperature component is carried out after pyrolysis (e.g., para 286-294).
Chapiro does not explicitly disclose a green body (as recited in claim 1).
However, Nauditt discloses:
Regarding claim 1, as best understood: a method for producing a high-temperature component, a dimensionally stable green body (e.g., green body disclosed in para 3) of the high-temperature component being formed from a matrix material (e.g., “matrix material”), the green body being turned into the high-temperature component by pyrolizing the matrix material, a material mixture of the matrix material with a carbon material being used to form the high-temperature component (e.g., Fig. 1-2 and para 3, 6, 16, 19-23, 26-27 and 35-36), wherein 
a thermoplastic (e.g., the matrix material is made of resins composed of the manufacturing materials phenol, epoxide, polyimide, furan, isocyanate, thermoplastics, polyester or vinyl ester or is made of combinations of such resins) is used as the matrix material (e.g., Fig. 1-2 and para 3-10, 16, 19-23, 26-27 and 35-36), 
the green body being formed by additive manufacturing (e.g., Fig. 1-2 and para 3-10, 16, 19-23, 26-27 and 35-36);
Regarding claim 2, as best understood: the method according to claim 1, wherein the high-temperature component is formed in one piece (e.g., Fig. 1-2 and para 3-10, 22-25 and 35-36);
Regarding claim 3, as best understood: the method according to claim 1, wherein a resistance heating element (e.g., resistance heating element 10) is formed as the high-temperature component, the resistance heating element being realized with a heating conductor (e.g., Fig. 1-2 and para 3-10, 22-25 and 35-36);
Regarding claim 4, as best understood: the method according to claim 3, wherein the resistance heating element is realized with an electrically non-conductive conductor support (e.g., a silicon carbide layer) accommodating the heating conductor (e.g., para 22-25);
Regarding claim 5, as best understood: the method according to claim 4, wherein another material mixture of the matrix material with a silicon material is used to form the conductor support (e.g., Fig. 1-2 and para 3-10, 16, 19-23, 26-27 and 35-36);
Regarding claim 15, as best understood: the method according to claim 1, wherein the high-temperature component is CVD-coated with silicon carbide after pyrolysis (e.g., para 22-25); and
Regarding claim 16, as best understood: the method according to claim 1, wherein a high-temperature treatment of the high-temperature component is carried out after pyrolysis (e.g., Fig. 1-2 and para 3-10, 16, 19-23, 26-27 and 35-36).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Chapiro as suggested and taught by Nauditt in order to avoid the formation of cracks and provide for easier processing.



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapiro in view of Nauditt and further in view of US 20070065676 A1 to Bacalski et al. (“Bacalski”).
Chapiro in view of Nauditt discloses substantially all of the features of the claimed invention as set forth above. Chapiro in view of Nauditt does not explicitly disclose he high-temperature component is realized with a fiber content of 10 vol% to 60 vol% (as recited in claim 12).
However, Bacalski discloses:
Regarding claim 12, as best understood: the high-temperature component is realized with a fiber content of 10 vol% to 60 vol% (e.g., para 16-17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Chapiro in view of Nauditt as suggested and taught by Bacalski in order to provide tensile strength and toughness.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 25, 2022